28 So.3d 199 (2010)
E.M., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellees.
No. 3D09-1988.
District Court of Appeal of Florida, Third District.
February 24, 2010.
Sanford Rockowitz, for appellant.
Karla F. Perkins, Department of Children and Families, Miami; Hillary Kambour, Guardian Ad Litem, for appellees.
Before RAMIREZ, Chief Judge, and SHEPHERD and SUAREZ, JJ.
PER CURIAM.
Just as we have affirmed recently the termination of parental rights of the mother, M.S., to the child, X.M., we, now likewise, affirm the termination of parental rights as to the father, E.M. See M.S. v. Dep't of Children & Family Servs., 26 So.3d 691 (Fla. 3d DCA 2010); L.M. v. Dep't of Children & Family Servs., 963 So.2d 871 (Fla. 3d DCA 2007).
Affirmed.